This action is representative and not derivative. It may be maintained under section 195 of the Civil Practice Act. (Tyndall v. Pinelawn Cemetery, 198 N. Y. 217, 220; Leighton v. New York Railways Co., 169 App. Div. 553, 555; Kovarsky v. Brooklyn Union Gas Co., 279 N. Y. 304, 314.) The complaint, which is the only document properly considered upon a motion testing its sufficiency, states a cause of action for an accounting in equity. The practice of embodying argument on the facts and law in an affidavit, including the citation of authorities, is improper and is disapproved. Hagarty, Johnston, Adel, Taylor and Close, JJ., concur.